COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Laverne Natalie Dailey, Independent Executrix of the Estate of Ruth
                           Carter Carroll, deceased v. Alma McAfee, dependent Administratrix
                           of the Estate of Carl M. Carroll, Jr., deceased

Appellate case number:     01-21-00106-CV

Trial court case number: 297526-402

Trial court:               Probate Court No 2 of Harris County

       The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature:    /s/ Peter Kelly
                      Acting for the Court

Panel consists of Justices Kelly, Goodman, and Guerra.


Date: December 13, 2022